EXAMINER'S AMENDMENT
This action is a response to the communication received on 3/29/2021. Examiner acknowledges the amendments made to claims 1, 11, and 20 and the addition of claims 21 and 22.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Martin on 4/9/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for treating a target in a treatment subject via radiation, the method comprising:
acquiring non-anatomic imaging information relating to the target from at least one imaging marker for internal tumor cellular features that reflects a histological feature of the target, the histological feature comprising at least one of cellular characteristics, extracellular matrix, cellular density, or organization; 
computing, by a computer processor, a radiation dose based on the non-anatomic imaging information; and



20. (Currently Amended) A non-transitory computer-readable memory having instructions thereon, the instructions being configured to cause a processor to execute the following steps: 




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of acquiring non-anatomic imaging information relating to the target from at least one imaging marker for internal tumor cellular features that 
Claims 2, 3, 6-10, 21, and 22 are dependent on allowed matter from claim 1 and would be allowed.
 In regards to claim 11, the prior art of record does not teach or suggest a device, as claimed by Applicant, where a computer system analyzes non-anatomic imaging information and computes radiation dose based on the non-anatomic imaging 
where the non-anatomic imaging information of the target is acquired from at least one imaging marker for internal tumor cellular features that reflect a histological feature, where the histological features are cellular characteristics, extracellular matrix, cellular density, or organization.
Claims 12-14 and 16-19 are dependent on allowed matter from claim 11 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791